11th Court of Appeals
Eastland, Texas
Opinion
 
William Tryon
            Appellant
Vs.                  No. 11-04-00253-CR -- Appeal from Ector County
State of Texas
            Appellee
 
            The jury convicted William Tryon of possession of cocaine and assessed his punishment at
confinement for eight years.  We dismiss.
            The trial court imposed the sentence in open court on August 18, 2004.  A motion for new
trial was not filed.  On October 18, 2004, appellant filed a notice of appeal, 61 days after the date the
judgment was imposed in open court.  On October 22, 2004, appellant filed in this court a motion
for extension of time in which to file his notice of appeal.  Neither the notice of appeal nor the
motion is timely.  TEX.R.APP.P. 25.2, 26.2, & 26.3.
            Absent a timely notice of appeal or the granting of a timely motion for extension of time, this
court does not have jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 
(Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860
S.W.2d 108 (Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96 (Tex.Cr.App.1988).  The motion for
extension of time is overruled.
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
October 28, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.